The Honorable Wayne Dowd Senator, 31st District Post Office Box 2631 Texarkana, AR 75504
Dear Senator Dowd:
This letter is in response to your request for an official opinion regarding the construction of Ark. Stat. Ann. 19-2204.  Your basic question is whether an individual who has accumulated, in the State of Arkansas, a total of twenty years of service at more than one fire department meets the qualifications set forth in Ark. Stat. Ann. 19-2204, based on the further meeting of the requirement that the five years of service immediately prior to the individual's retirement must have been consecutive.
You have correctly noted that several specifications use the word "SOME fire department in the State of Arkansas."
Pursuant to Ark. Stat. Ann. 19-2204, an individual who has 20 years of service, with five years of consecutive service immediately prior to retirement, is qualified for retirement benefits even though his years of service have been at more than one fire department.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Mark Lewis.